Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 1 of 24




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN, and
   KAY POE,

           Plaintiffs,

   v.

   USA TAEKWONDO, INC., and
   STEVEN LOPEZ,

         Defendants.
   _____________________________________________________________________________

           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
   _____________________________________________________________________________

   Michael E. Hegarty, United States Magistrate Judge.

           Plaintiffs assert twelve claims 1 against the remaining Defendants in this matter, U.S.A.

   Taekwondo, Inc. (“USAT”) and Steven Lopez.          See Third Amended Complaint, ECF 293

   (“TAC”). Defendant Steven Lopez has filed an Answer to the TAC, ECF 297, but USAT filed the

   present Motion to Dismiss, ECF 294 (“Motion”), seeking to dismiss all claims against USAT. As

   set forth below, I respectfully recommend that USAT’s Motion be granted in part and denied in

   part.




   1
     Plaintiffs characterize their claims in the Third Amended Complaint as “counts.” Throughout
   this Recommendation, I will use the term “claim” instead of “count.” The numbering will
   remain the same, though, such that “Count 12” in the Third Amended Complaint is the same as
   “Claim 12” in this Recommendation.
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 2 of 24




                                             BACKGROUND

          The factual background of this dispute has been thoroughly recited in both my previous

   Recommendation, ECF 218, and in the Honorable Christine M. Arguello’s Order, ECF 266. Those

   recitations are incorporated herein by reference. As such, only those facts necessary to address the

   current Motion will be reiterated here.

          Plaintiffs in this lawsuit are female taekwondo athletes who sought to compete for Team

   USA. Plaintiffs allege that during the time they participated and competed in the USAT system,

   they were sexually abused, assaulted, and raped by the Steven and Jean Lopez. Defendant Steven

   Lopez is a three-time Olympic taekwondo medalist for the United States. Defendant USAT is the

   national governing body for the sport of taekwondo, recognized and regulated by the United States

   Olympic Committee pursuant to 36 U.S.C. § 220505(c)(4).

          This lawsuit commenced with the filing of the Complaint on April 25, 2018. Plaintiffs

   filed their First Amended Complaint, ECF 6, as a matter of course on May 4, 2018. USAT filed a

   motion to dismiss, ECF 50, on July 31, 2018. By agreement of all the parties at the time, on August

   24, 2018, Plaintiffs amended their complaint again with the filing of their Second Amended

   Complaint, ECF 68 (“SAC”). The SAC asserted twenty-one causes of action which can be broadly

   categorized into (1) federal Trafficking Victims Protection Reauthorization Act (“TVPRA”)

   claims, (2) a Racketeer Influenced and Corrupt Organizations (“RICO”) claim, and (3) claims

   arising under state common law for negligence. USAT filed a second motion to dismiss, ECF 109,

   on September 24, 2018, and briefing was completed on November 15, 2018.                 I issued a

   Recommendation, ECF 218, on March 6, 2019, which was adopted in part and rejected in part in

   an Order, ECF 266 (“Order”), by Judge Arguello on September 27, 2019. Judge Arguello

   dismissed one federal claim (against an entity no longer in this case), the RICO claim, and all of



                                                    2
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 3 of 24




   the claims arising under state common law. However, the state law claims were dismissed without

   prejudice so as to allow the Plaintiffs to refile those claims.

          With the SAC having been dismissed without prejudice, Plaintiffs proceeded to file the

   operative TAC, ECF 293. The TAC contains 874 numbered allegations against both Steven Lopez

   and USAT. Of the twelve claims in the TAC, only eight are alleged against USAT. Of these eight

   claims, four involve allegations of USAT’s violations of 18 U.S.C. Sections 1589(b), 1590(a),

   1590(b), 1591(d), 1595(a), and 2255 of the TVPRA (Claims 2, 3, 5, and 8) and four concern state

   law negligence claims (Claims 9, 10, 11, and 12). USAT filed the current Motion, ECF 294, in

   response to the TAC, seeking to have all claims against it dismissed. Plaintiffs filed a response in

   opposition to the Motion, ECF 296, and USAT filed a reply in support of its Motion, ECF 298. It

   is important to note from the outset that the allegations contained in the TAC with regard to the

   federal TVPRA claims are substantively unchanged from the SAC. The substantive changes made

   from the SAC to the TAC concern the state law negligence claims.

          As alleged in the SAC and TAC, the heart of this matter concerns Plaintiffs’ allegations

   that Steven Lopez (and his brother Jean Lopez) perpetrated coerced sexual conduct and sexual

   assault. Plaintiffs allege that USAT knew (or should have known) about the Lopez brothers’

   conduct, and yet continued to support the brothers to the detriment of other taekwondo

   competitors, like Plaintiffs, who allegedly suffered abuse. In particular, the TAC alleges that

   USAT financially benefited from ignoring the Lopez brothers’ conduct so that the Lopez brothers

   could continue to travel and compete, all while committing abuses on other U.S. taekwondo

   competitors.

          A recitation of all of the allegations from the 179-page TAC would not be in the interest of

   judicial economy and efficiency, especially since they have been recited twice now and the



                                                      3
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 4 of 24




   majority of the allegations remain unchanged. Where any fact becomes relevant to the resolution

   of the Motion, I will discuss it at the appropriate time. However, in all instances, Plaintiffs’ factual

   allegations are taken as true for analysis under Fed. R. Civ. P. 12(b)(6) pursuant to Ashcroft v.

   Iqbal, 556 U.S. 662, 678 (2009).

                                          LEGAL STANDARD

           The purpose of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is to test the sufficiency

   of the plaintiff’s complaint. Sutton v. Utah State Sch. For the Deaf & Blind, 173 F.3d 1226, 1236

   (10th Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

   678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context

   of a motion to dismiss, means that the plaintiff pled facts which allow “the court to draw the

   reasonable inference that the defendant is liable for the misconduct alleged.” Id. Twombly requires

   a two-prong analysis. First, a court must identify “the allegations in the complaint that are not

   entitled to the assumption of truth,” that is, those allegations which are legal conclusions, bare

   assertions, or merely conclusory. Id. at 680. Second, the Court must consider the factual

   allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the

   allegations state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 679.

           Plausibility refers “‘to the scope of the allegations in a complaint: if they are so general

   that they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not

   nudged their claims across the line from conceivable to plausible.’” Khalik v. United Air Lines,

   671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th

   Cir. 2008)). “The nature and specificity of the allegations required to state a plausible claim will

   vary based on context.” Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir.



                                                      4
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 5 of 24




   2011). Thus, while the Rule 12(b)(6) standard does not require that a plaintiff establish a prima

   facie case in a complaint, the elements of each alleged cause of action may help to determine

   whether the plaintiff has set forth a plausible claim. Khalik, 671 F.3d at 1192. However,

   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

   statements, do not suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more than labels

   and conclusions” or merely “a formulaic recitation of the elements of a cause of action,” so that

   “courts ‘are not bound to accept as true a legal conclusion couched as a factual

   allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

   “Determining whether a complaint states a plausible claim for relief will . . . be a context-specific

   task that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

   556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the

   mere possibility of misconduct,” the complaint has made an allegation, “but it has not shown that

   the pleader is entitled to relief.” Id. (quotation marks and citation omitted).

                                               ANALYSIS

          As mentioned above, Plaintiffs’ TAC asserts eight claims against USAT. These claims fall

   into two broad categories: (I) federal TVPRA claims and (II) state law negligence claims. USAT

   argues each claim should be dismissed. See Motion, ECF 294. For the reasons set forth herein, I

   respectfully recommend the federal claims be allowed to proceed, but the state law negligence

   claims be dismissed for failure to state a claim upon which relief can be granted.

   I.     Federal Claims

          Four of Plaintiffs’ claims against USAT are alleged violations of federal sex trafficking

   laws. When USAT challenged the SAC, it argued that the federal claims failed based on the statute

   of limitations. Now, USAT raises additional challenges to the federal claims. USAT argues that



                                                     5
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 6 of 24




   Plaintiffs’ TAC fails for five main reasons: there is no “aiding and abetting” under Section 1595;

   Plaintiffs have not adequately pled a “knowing benefit” sufficient to sustain a claim under Section

   1595(a); Plaintiffs have failed to allege timely and specific acts of transportation necessary for a

   Section 1590(a) claim; Plaintiffs have not alleged obstruction of a governmental investigation as

   required for a claim under Section 1590(b); and because Plaintiffs will not be pursuing a Section

   1595(a) claim against Steven Lopez, Plaintiffs have failed to allege a proper “venture” by which

   to hold USAT liable. I address each of these arguments below.

          A.      Successive Motions

          As an initial matter, Plaintiffs and USAT dispute whether USAT is even able to raise new

   12(b)(6) arguments in relation to the federal claims at this juncture. Plaintiffs argue that Fed. R.

   Civ. P. 12(g)(2) prohibits successive motions under Rule 12, that USAT should have raised these

   arguments in its motion to dismiss the SAC which contained nearly identical allegations with

   regard to the federal claims, and in not doing so, USAT has waived the right to make the arguments

   now. USAT contends it has not waived any argument regarding the federal claims because Fed.

   R. Civ. P. 12(h)(2) permits USAT to raise arguments concerning failure to state a claim for relief

   in separate motions.

          Fed. R. Civ. P. 12(g)(2) states that “[e]xcept as provided in Rule 12(h)(2) or (3), a party

   that makes a motion under this rule must not make another motion under this rule raising a defense

   or objection that was available to the party but omitted from its earlier motion.” Although Rule

   12(g)(2) precludes successive motions, by its own terms, it is subject to Rule 12(h)(2), which

   provides that a defense for failure to state a claim upon which relief can be granted “may be raised:

   (A) in any pleading allowed or ordered under Rule 7(a); (B) by a motion under Rule 12(c); or (C)

   at trial.” The Tenth Circuit has held that the district courts have discretion in considering whether



                                                    6
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 7 of 24




   to permit successive motions under Rule 12(g)(2). Albers v. Bd. of Cty. Com’rs of Jefferson Cty.,

   Colo., 771 F.3d 697, 703–04 (10th Cir. 2014).

          In Albers, a wage dispute arose between employees and Jefferson County (“County”) in

   which the employees alleged improper calculation of overtime pay. The County moved to dismiss

   the employees’ second amended complaint, but instead of responding to that motion to dismiss,

   the employees conducted limited discovery and filed a third amended complaint. Other than for

   certain additional factual allegations, the third amended complaint was identical to the second

   amended complaint. The district court denied the County’s motion to dismiss as moot, which

   subsequently led to the filing of a second motion to dismiss. However, in addition to the previous

   arguments raised in the first motion to dismiss, the second motion to dismiss included new

   arguments regarding allegations of “regular rates” of pay. Id. at 699. Even though the district

   court dismissed the third amended complaint on other grounds, the court still considered these new

   arguments. Ultimately, the Tenth Circuit declined to decide whether the district court acted in

   technical compliance with Rule 12 but held that any procedural error would have been harmless.

   Id. at 703–04.

          In this case, USAT’s Motion is technically in violation of Rule 12(g). The essence of

   Plaintiffs’ federal claims, unlike their state claims, remains unchanged from the SAC to the TAC.

   USAT raises new arguments for the federal claims in its Motion based on allegations that were

   already available to USAT regarding the SAC. Thus, USAT has essentially made another motion

   under Rule 12 “raising a defense or objection that was available to [it] but omitted from its earlier

   motion.” Fed. R. Civ. P. 12(g)(2). It does not make a difference here that USAT’s Motion asserts

   the Plaintiffs’ failure to state a claim for relief (which is not waived pursuant to Rule 12(h)(2))




                                                    7
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 8 of 24




   because USAT’s Motion is not a pleading allowed under Rule 7(a), not a Rule 12(c) motion, and

   not being made at trial.

          However, it is clear that USAT could raise its new federal law arguments in a Rule 12(c)

   motion. That option is contemplated and permitted under Rule 12(h)(2). Therefore, if this Court

   refused to consider USAT’s arguments now, the Court would only cause unneeded delay in a case

   that has already proceeded for over two years, requiring USAT “to take . . . additional steps [that]

   would [serve] no practical purpose under the circumstances” other than to add delay. Albers, 771

   F.3d at 703 (quoting Walzer v. Muriel Siebert & Co., 447 F. App’x 377, 384 (3d Cir. 2011)).

          Instead, the more efficient course, and the one I adopt here, is to treat USAT’s Motion as

   if it were a Rule 12(c) motion. The TAC is substantially the same as the SAC with regard to the

   federal law allegations. Because it is proper for this Court to accept all factual allegations as true

   for purposes of a motion to dismiss, this Court may proceed “as though [USAT] had filed answers

   admitting those allegations and then filed [its] motion[] under Rule 12(c) rather than Rule

   12(b)(6).” Id.; Lipari v. U.S. Bancorp NA, 345 F. App’x 315, 317 (10th Cir. 2009) (“[T]he district

   court permissibly treated the defendants’ [successive] Rule 12(b)(6) motion as though it had been

   styled under Rule 12(c).”). In doing so, I find that I may consider all of USAT’s arguments raised

   in the present Motion.

          As a last resort, Plaintiffs argue that even if the Federal Rules allow review of USAT’s new

   arguments now, USAT should be equitably estopped from bringing its Motion. Yet, Plaintiffs cite

   no case law directly on point for their argument. Plaintiffs cite one case on successive motions for

   reconsideration, Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000), and one case

   on claim preclusion, Argus Real Estate, Inc. v. E-470 Public Highway Auth., 109 P.3d 604, 608

   (Colo. 2005). First, Plaintiffs’ attempt to rely on a case involving successive motions for



                                                     8
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 9 of 24




   reconsideration is unfounded because, as mentioned above, USAT could bring these same

   arguments in another motion under Rule 12(c) pursuant to Rule 12(h)(2). The same holds true for

   any argument for claim preclusion, but I note further that claim preclusion, as the name suggests,

   applies only to claims. Claim preclusion “bars a claim in a current proceeding” if certain elements

   are met. Foster v. Plock, 394 P.3d 1119, 1123 (Colo. 2017). Since Plaintiffs are challenging

   defenses to claims and not claims themselves, I need not address the elements of claim preclusion

   (or whether they are met) since the threshold inquiry of trying to bar a claim is not met. Without

   further evidence in support of their theory, Plaintiffs’ citations fail to convince me that there is any

   equitable estoppel argument to prevent USAT from raising its defenses to the federal claims,

   especially considering USAT could do so in a separate Rule 12(c) motion.

           B.      Aiding and Abetting for Claims 2, 3, and 5 under 18 U.S.C. § 1595

           As to the substance of the TAC, USAT argues that it improperly alleges “aiding and

   abetting” liability with respect to 18 U.S.C. § 1595 because the statute does not provide for “aiding

   and abetting” liability. Plaintiffs counter that their TAC alleges only “aiding and abetting” liability

   in the alternative; that is, those “words . . . can be excised from the complaint without altering the

   theory of liability.” Resp. at 12.

           USAT cites Noble v. Weinstein for the proposition that “aiding and abetting liability is not

   provided for in Section 1595.” 335 F. Supp. 3d 504, 525 (S.D.N.Y. 2018). This principle stems

   from Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., in which the Supreme

   Court held that “when Congress enacts a statute under which a person may sue and recover

   damages from a private defendant for the defendant’s violation of some statutory norm, there is no

   general presumption that the plaintiff may also sue aiders and abettors.” 511 U.S. 164, 182 (1994).




                                                      9
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 10 of 24




           I agree with USAT that Noble’s application of the reasoning in Cent. Bank of Denver as

    applied to the TVPRA is persuasive. I find that “aiding and abetting liability” is not contemplated

    in Section 1595(a), so Plaintiffs cannot support a claim under that theory. However, Plaintiffs’

    claims do not hinge on their “aiding and abetting” allegations. In the three allegations in which

    Plaintiffs allege USAT “aided and abetted,” the allegations are preceded by the phrase “[i]n

    addition.” TAC at ⁋⁋ 592, 599, 615. I find that Plaintiffs have made clear, as they argue in their

    Response, that any allegation of “aiding and abetting” is made “in addition” to the other

    allegations. For example, Plaintiffs allege USAT “also knowingly benefited from participating in

    a venture with Steven Lopez which they knew or should have known was engaging in violations

    of the [TVPRA].” TAC at ⁋ 599. In that paragraph, and in many others, there is no mention of

    any “aiding or abetting;” in fact, the liability alleged is placed squarely on USAT’s shoulders. The

    Court finds this allegation, in conjunction with other allegations against USAT related to the

    Section 1595 claim, is sufficiently pled so as to survive a motion to dismiss.

           C.      Knowing Benefit for Claims 2, 3, and 5 under 18 U.S.C. § 1595(a)

           USAT contends that Claims 2, 3 and 5 fail by not adequately alleging a knowing benefit

    as required by Section 1595(a). Mot. at 9. USAT argues that a knowing benefit must be closely

    connected to the alleged abuse and the defendant’s knowledge. Therefore, USAT surmises, a

    claim is only sufficiently pled when “(1) the benefit to the defendant [is] identifiable; and (2) the

    defendant [knows] that it is receiving the benefit.” Mot. at 10. Plaintiffs respond that USAT

    improperly adds requirements to the statute, and the TAC is sufficiently pled as alleged.

           The TVPRA provides for a private right of action against “the perpetrator (or whoever

    knowingly benefits, financially or by receiving anything of value from participation in a venture




                                                     10
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 11 of 24




    which that person knew or should have known has engaged in an act in violation of this chapter).”

    18 U.S.C. § 1595(a) (emphasis added).

           In Bistline v. Parker, the Tenth Circuit held that “to succeed in avoiding dismissal of their

    § 1589 claims against defendants, plaintiffs must plausibly allege that they provided labor or

    services that were procured by a method that is prohibited under the TVPRA, and that defendants

    knowingly benefited from participating in this venture.” 918 F.3d 849, 871 (10th Cir. 2019). In

    that case, former church members brought claims under the TVPRA against the church leader, the

    church’s law firm, and one of the firm’s partners. The court held that plaintiffs properly alleged

    the defendants’ knowledge, on a venture theory of liability, against the defendants because “the

    complaint recount[ed] in great detail how defendants were responsible for creating the intricate

    scheme that both enabled forced labor and allowed the threats which enforced that labor to be

    effective.” Id. at 874.

           In this case, Judge Arguello previously concluded that Plaintiffs’ allegations in the SAC

    were plausibly pled. Order at 28 (“To succeed in avoiding dismissal of Claim 5 against Defendant

    USAT under Section 1595(a)’s venture liability, Plaintiffs must plausibly allege that Defendant

    USAT “knowingly benefit[ed], financially or by receiving anything of value, from participation in

    a venture which [Defendant USAT] knew or should have known has engaged in an act in violation”

    of Section 1590. 18 U.S.C. § 1595(a). The Court concludes that Plaintiffs’ allegations satisfy this

    standard.”). Despite this, USAT urges this Court to reconsider Plaintiffs’ allegations in light of

    USAT’s new theory that there must be a close connection between the benefit received, the

    knowledge of the benefit, and the improper conduct.

           To be fair, the cases cited by USAT in its Motion suggest that USAT’s view of the law is

    correct. See Paguirigan v. Prompt Nursing Employment Agency LLC, 286 F. Supp. 3d 430, 439



                                                    11
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 12 of 24




    (E.D.N.Y. 2017) (holding that plaintiff properly stated a claim under Section 1589(b) because

    plaintiff alleged “that defendants financially benefited by recruiting her from the Philippines to

    work in the United States and forcing her to work for them by means prohibited in 1589(a)”);

    David v. Signal Int’l, LLC, 37 F. Supp. 3d 822, 832 (E.D. La. 2014) (among other reasons, holding

    that because “[p]laintiffs have alleged [the perpetrator] induced them into incurring substantial

    debts and [p]laintiffs were compelled to continue working to repay those debts, [p]laintiffs'

    complaints contain sufficient facts to state a claim under Section 1589(a)(2)”); Ross v. Jenkins,

    325 F. Supp. 3d 1141, 1164–65 (D. Kan. 2018) (holding that plaintiff established a Section 1589

    claim, in part, because defendants knowingly benefited by receiving something of value and that

    “[d]efendants’ knowledge [was] established by the fact that they trafficked individuals, including

    plaintiff, who were not paid any wages for the work they performed in businesses and homes

    owned by defendants”); Stein v. World-Wide Plumbing Supply Inc., 71 F. Supp. 3d 320, 329

    (E.D.N.Y. 2014) (holding that the plaintiff adequately pled a forced labor claim because the

    complaint alleged “that [the defendants] forced her to work as a monitor over workers at the

    Residence/Warehouse, that she was not compensated for this labor and that they benefited from

    her labor”).

           However, USAT inaccurately applies the notion that there must be a connection between

    the alleged conduct and the knowledge of the benefit received to its own situation. USAT admits

    the TAC “plausibly allege[s] that USAT benefitted from Steven Lopez’s success as an athlete.”

    Mot. at 10. Plaintiffs do not, though, allege in a vacuum that USAT benefited solely from Steven

    Lopez’s success as an athlete. As alleged, it was Steven Lopez’s success that financially benefited

    USAT and allowed USAT to engage in a venture with Steven Lopez. See, e.g., TAC at ⁋⁋ 121,

    185, 592, 599. For instance, Plaintiffs allege that “USAT benefitted . . . from Steven and Jean



                                                    12
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 13 of 24




    Lopez’s actions including by collecting money thorough sponsorships, licensing, grants, publicity,

    for medals achieved at competitions, and for his recruitment and training of other . . . athletes,

    despite knowing that [Ms. Means] was being repeatedly sexually abused and raped.” Id. at ⁋ 616.

           As in Bistline where a claim was properly pled because the complaint provided sufficient

    facts of the defendants’ knowledge of the benefit from participating in a venture, Plaintiffs here

    have properly pled the knowing benefit element of Section 1595 when considering the TAC as a

    whole. See Bistline, 918 F.3d at 875 (holding that allegations supported TVPRA claims “when

    read in light of the complaint as a whole”). There are sufficient allegations in the TAC to connect

    USAT’s benefit to the alleged violations of the TVPRA. See, e.g., TAC at ⁋⁋ 193 (“USAT knew

    or was willfully blind that the Lopez brothers presented a clear and present danger to young female

    athletes.”); 591 (“USAT knew or recklessly disregarded the fact that Steven Lopez was obtaining

    [one of the Plaintiffs’] forced labor and sexual services.”). Along with Bistline, Plaintiffs’ TAC

    conforms with the holdings of the cases cited by USAT. Taken as a whole, I find that the

    allegations in the TAC properly allege a knowing benefit to USAT, on a venture liability theory,

    to state a plausible Section 1595(a) claim.

           D.      Transportation for Claim 3 under 18 U.S.C. § 1590(a)

           USAT and Plaintiffs also disagree as to whether Plaintiffs have properly alleged acts of

    transportation for a Section 1590(a) claim. USAT argues that the “TAC alleges one specific, and

    untimely, occasion of transportation” in Ms. Joslin’s travel to Bonn, Germany in 2006. Mot. at

    11. Plaintiffs respond the whole of the TAC properly alleges a violation of Section 1590 and does

    not rely on that sole instance. Resp. at 14.

           “The TVPRA prohibits recruiting, harboring, transporting, providing, or obtaining by any

    means any person for labor or services in violations of laws prohibiting slavery or involuntary



                                                    13
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 14 of 24




    servitude.” Francisco v. Susano, No. 10-cv-00332-CMA-MEH, 2013 WL 4849109, at *3 (D.

    Colo. Sept. 10, 2013). Section 1595 provides a civil remedy, pursuant to Section 1590, against

    “[w]hoever knowingly . . . transports . . . any person for labor or services in violation of this

    chapter.” 18 U.S.C. §§ 1595(a), 1590(a).

           In this case, when reviewing the SAC, Judge Arguello found that the allegations in Claim

    5 (which are the same as in Claim 3 here) satisfied the plausibility standard for a motion to dismiss.

    Judge Arguello ruled that because the “SAC alleges that Defendant USAT ‘knowingly benefitted

    from participating in a venture with [Defendant] Steven Lopez,’ who it knew or should have known

    was transporting Plaintiff Joslin for her sexual labor or services,” the allegations would survive

    the motion to dismiss. Order at 28 (emphasis added). With one exception described below, I see

    no reason to recommend deviating from that prior ruling.

           For Claim 3, Plaintiffs allege that “USAT, through their [sic] agent, Steven Lopez,

    knowingly transported [Ms. Joslin] to Bonn, Germany, and to various tournaments and training

    centers between 2006 and 2010.” TAC at ⁋ 599. The allegations regarding Ms. Joslin’s 2006 trip

    to Bonn, Germany are described in greater detail in the TAC. ⁋⁋ 461–476. However, details

    regarding Ms. Joslin’s other alleged transportation are absent from the TAC aside from the broad

    statement that “USAT . . . knowingly transported [her] . . . to various tournaments and training

    centers between 2006 and 2010.” TAC at ⁋ 599.

           USAT contends it is undisputed that Ms. Joslin’s trip to Bonn, Germany was in 2006 and,

    thus, any claim based on it is untimely. I agree. With respect to the SAC, I recommended, and

    Judge Arguello adopted, a finding that Plaintiffs’ claims were not barred by the statute of

    limitations from May 4, 2008 to May 4, 2018. Recommendation at 31; Order at 28. Ms. Joslin’s

    trip to Bonn occurred in 2006, which places it outside the limitations period. If Plaintiffs relied



                                                     14
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 15 of 24




    solely on this alleged act of transportation, the Motion would necessarily be granted on this claim.

    However, Plaintiffs allege transportation occurred on various occasions between 2006 and 2010.

    Any alleged act of transportation between May 4, 2008 and 2010 is a valid claim for purposes of

    the statute of limitations. USAT argues that Plaintiffs “must allege, at a minimum, timely

    occurrences of transportation by USAT, including dates and places accompanied by incidences of

    sexual abuse by Steven Lopez on those occasions.” Mot. at 11–12. USAT cites no case law, and

    I have found none, for the proposition that the pleading of transportation must be done with some

    level of particularity. Therefore, consistent with Judge Arguello’s ruling on the SAC, I find Claim

    3 in the TAC to be plausibly pled.

           E.      Obstruction of Government Enforcement for Claim 8 under 18 U.S.C. §§1590(b)
                   and 1591(d)

           In its penultimate argument, USAT contends that Plaintiffs have failed to allege any

    obstruction of a governmental investigation as required by Sections 1590(b) and 1591(d). Mot. at

    12–14. Plaintiffs contest USAT’s argument by insisting that the TAC, as a whole, contains

    allegations which sufficiently plead a claim.

           To state a claim under the obstruction provisions, Plaintiffs must allege USAT

    “obstruct[ed], attempt[ed] to obstruct, or in any way interfere[d] with” the “enforcement” of

    Sections 1590(b) or 1591(d). Of course, as Judge Arguello previously found, “the [TVPRA’s]

    obstruction provisions are concerned only with governmental enforcement of the [TVPRA].

    Obstruction of a private investigation does not give rise to liability under Section 1590(b) or

    1591(d).” Order at 46. In other words, there must be some level of government enforcement with

    which USAT must be alleged to have obstructed or interfered.

           In Paragraph 637 of the TAC, Plaintiffs allege seventeen actions by USAT which they

    contend are in violation of 18 U.S.C. §§ 1590(b) and 1595(a). Of these, thirteen do not allege

                                                    15
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 16 of 24




    USAT obstructed any governmental enforcement. 2 One allegation is unclear as to whether it

    involves obstruction of a government investigation. 3 Three allegations deal directly with USAT’s

    alleged obstruction of some government investigation. 4         Given that there must be some

    governmental enforcement mechanism at work for obstruction to apply, Plaintiffs cannot rely on

    their allegations that do not include governmental enforcement to prove Claim 8. Thus, the

    sufficiency of the claim is determined on whether the remaining allegations, which do contain

    mention of government enforcement, are plausibly pled.

           One major disagreement between the parties is whether allegations of misrepresentations

    to Congress constitute obstruction of government enforcement of the TVPRA. The TAC contains

    allegations that Steve McNally, the Executive Director of USAT, lied about or misrepresented

    certain actions by USAT in investigating allegations of misconduct against the Lopez brothers to

    the detriment of Plaintiffs. See, e.g., TAC at ⁋⁋ 149, 158, 687. USAT argues that, if Plaintiffs rely

    on this testimony to Congress as the required obstruction, these allegations do not give rise to the

    necessary type of enforcement.      USAT contends that only obstruction of “enforcement” is

    sufficient, and “[o]nly the executive and the judicial departments of government can enforce the




    2
      TAC at ⁋ 637(a)–(i), (k)–(n) (see, e.g., (a) “ignoring verbal and written complaints of sexual
    abuse, trafficking, and forced labor and services;” (e) “advising athletes to withdraw complaints
    of sexual abuse, trafficking, and forced labor and services when they knew the complaints were
    truthful;” (h) making false statements about athletes regarding sexual abuse, trafficking, and
    forced labor and services.”).
    3
      TAC at ⁋ 637(j) (“feeding false information to investigators and the media about Mandy
    Meloon”).
    4
      TAC at ⁋ 637(o)–(q) ((o) “[f]ailing to contact law enforcement immediately upon knowing that
    Jean and Steven Lopez were engaging in forced labor and services and sex trafficking;” (p)
    “[f]alsely telling Plaintiffs that police reports were being filed when, in fact, no police reports
    were filed; and” (q) “[f]ailing to provide the FBI with immediate and detailed records and
    documents regarding the numerous sex crimes, trafficking, and forced labor and services
    violations by the Lopez brothers.”).
                                                     16
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 17 of 24




    laws.” Mot. at 12. Because Congress is neither an executive nor judicial department, USAT argues

    that obstruction of Congress cannot constitute the type of obstruction contemplated by the TVPRA.

            Plaintiffs argue in their Response that USAT “went to great lengths to protect the Lopezes

    from prosecution, affirmatively acted to delay and suspend reports of abuse to law enforcement

    and the FBI, . . . and affirmatively misrepresented facts to Congress during a congressional hearing

    held specifically to ferret out sexual abuse in Olympic sports, including taekwondo.” Resp. at 15.

    While the question of whether obstruction of congressional action may constitute obstruction for

    purposes of Sections 1590(b) and 1595(b) is a novel and important one, it is not a question that I

    need to decide here. Allegations in the TAC suggest USAT interfered or obstructed with

    governmental entities beyond Congress. See, e.g., TAC at ⁋⁋ 108 (“USAT engaged in corrupt

    testimony to Congress and obstruction of the enforcement of the [TVPRA] to cover-up and

    interfere with the investigation of the Lopez brothers by law enforcement, the FBI and Congress.”);

    637(o)–(q) (dealing with law enforcement). Considering the TAC as a whole, then, there are

    sufficient allegations that USAT interfered or obstructed law enforcement investigations (whether

    local or federal) such that the claim of obstruction is plausibly pled.

            F.     Venture for Claim 8 under 18 U.S.C. § 1595(a)

            USAT argues that Claim 8 must be dismissed because Plaintiffs do not plausibly plead a

    venture for purposes of Section 1595(a). USAT bases its argument on the fact that Plaintiffs have

    alerted USAT that, although Claim 8 is currently pled against both Steven Lopez and USAT,

    Plaintiffs anticipate they will only pursue Claim 8 against USAT at trial. Plaintiffs do not contest

    this in their Response. Assuming, then, that Plaintiffs intend to bring Claim 8 only against USAT

    and not Steven Lopez, the question becomes whether the claim can survive as pled solely against

    USAT.



                                                     17
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 18 of 24




           Section 1595(a) provides a private cause of action for “[a]n individual” against “the

    perpetrator (or whoever knowingly benefits . . . from participation in a venture which that person

    knew or should have known has engaged in an act in violation of this chapter.” 18 U.S.C. § 1595(a)

    (emphasis added). The language of the statute suggests that a plaintiff alleging a claim under

    Section 1595(a) has some discretion in bringing the claim. That is, a plaintiff may bring a claim

    against “the perpetrator” or against “whoever knowingly benefits” financially from “participation

    in a venture.” See Mojsilovic v. Oklahoma ex rel. Bd. of Regents for Univ. of Oklahoma, 841 F.3d

    1129, 1132 (10th Cir. 2016) (“[T]he TVPRA’s civil remedy provision establishes a private cause

    of action against a ‘perpetrator’ or ‘whoever’ violates the TVPRA.”) (emphasis added). Certainly,

    a plaintiff would need to establish a “venture” to bring a claim against someone who is not a

    perpetrator. But on the face of the statute, there is no requirement that the plaintiff bring a claim

    against both the perpetrator and whoever knowingly benefits.

           The Tenth Circuit found persuasive the First Circuit’s application of the definition of

    “venture” under Section 1591(e)(6) as “any group of two or more individuals associated in fact,

    whether or not a legal entity” to Section 1589. Bistline, 918 F.3d at 873 (citing Ricchio v. McLean,

    853 F.3d 553, 556 (1st Cir. 2017)). As such, Judge Arguello adopted the broad definition of

    “venture” when she issued her Order in this case on the SAC. Order at 35. Although the Tenth

    Circuit defined “venture” under Section 1589(b), the parties have articulated and I find no reason

    why this same definition should not apply to Section 1595(a).

           In the present case, Judge Arguello previously found that the SAC plausibly pled a venture.

    Order at 35 (“In this case, considering the SAC in its entirety . . . the Court is satisfied that

    Plaintiffs have sufficiently alleged that Defendant Steven Lopez and [USAT] are ‘associated in

    fact’ and therefore qualify as [a] venture under Section 1589(b).”). Because the allegations dealing



                                                     18
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 19 of 24




    with Claim 8 (and the federal claims more broadly) are substantially similar between the SAC and

    the TAC, I see no reason to recommend deviating from the previous ruling that Plaintiffs have

    plausibly alleged a venture between Steven Lopez and USAT.

           The question becomes whether the claim can survive if Plaintiffs do not bring it against

    both members of the venture. I find that even if Plaintiffs choose not to pursue Claim 8 against

    Steven Lopez, Claim 8 survives against USAT because Plaintiffs have plausibly pled a venture.

    The language of the statute is clear that a Section 1595(a) claim does not need to be raised against

    both the perpetrator and everyone else who financially benefited. The claim is properly alleged

    against the perpetrator or whoever financially benefited or both. 18 U.S.C. § 1595(a). Moreover,

    for purposes of Section 1589(b), “one can be liable for violation of Section 1589’s prohibition on

    forced labor or services ‘simply by benefiting financially from participation in a ‘venture’ with the

    primary offender.’” Order at 21 (quoting Bistline, 901 F.3d at 871). Applying that logic to Section

    1595(a) leads to the same result. USAT can be liable under Section 1595(a) because Plaintiffs

    have plausibly pled that USAT has benefited financially from participation in a venture with

    Steven Lopez. USAT’s potential liability is not conditioned upon Plaintiffs bringing claims

    against both USAT and Steven Lopez; rather, the potential liability is only conditioned upon

    allegations that USAT financially benefited from a venture with Steven Lopez.

           Therefore, based on the above analysis regarding Plaintiffs’ TVPRA claims, I respectfully

    recommend that the Motion be denied with respect to Claims 2, 3, 5, and 8.

    II.    State Law Claims

           In its Motion, USAT argues three reasons why the TAC fails to plausibly plead the state

    negligence claims: (A) there exists no special relationship between USAT and Plaintiffs sufficient

    for a legal duty to exist, (B) there has been no assumption of duty by USAT, and (C) public policy



                                                     19
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 20 of 24




    dictates that this Court should not find a duty exists. Plaintiffs’ Response disputes these arguments,

    primarily emphasizing that “the duty element of Plaintiffs’ negligence claim against USAT is

    based on USAT’s voluntary assumption of a duty.” Resp. at 5.

            A.      “Special Relationship”

            Plaintiffs’ TAC contains allegations of a “special relationship” between USAT and the

    Plaintiffs. TAC at ⁋⁋ 653, 670, 712, 728, 770, 786, 828, 845. USAT is correct that Colorado law

    recognizes only a limited number of “special relationship” categories. A “special relationship”

    can only create a legal duty between “(1) common carrier/passenger, (2) innkeeper/guest, (3)

    possessor of land/invited entrant, (4) employer/employee, (5) parent/child, and (6)

    hospital/patient.” N.M. v. Trujillo, 397 P.3d 370, 374 (Colo. 2017) (citing Univ. of Denver v.

    Whitlock, 744 P.2d 54, 58 (Colo. 1987)).            However, Colorado law uses these “special

    relationships” only to create a duty in instances of nonfeasance. Montoya v. Connolly’s Towing,

    Inc., 216 P.3d 98, 104–105 (Colo. App. 2008) (“[I]n nonfeasance cases, the plaintiff has the added

    burden of establishing that a special relationship exists between the parties such that social policy

    justifies the imposition of a duty to act.”).

            Plaintiffs adamantly argue that the TAC contains allegations of misfeasance instead of

    nonfeaseansce. Resp. at 5 (“The duty arises from USAT’s voluntary and affirmative decision to

    act.”). I agree. The Plaintiffs allege affirmative actions by USAT that created a risk of or actual

    harm to Plaintiffs (i.e., USAT’s investigation). See Montoya, 216 P.3d at 105 (quoting Smit v.

    Anderson, 72 P.3d 369, 372 (Colo. App. 2002)) (“[A] misfeasant creates a risk of harm . . . while

    the nonfeasant . . . merely fails to benefit the injured party by interfering in his or her affairs.”).

    Plaintiffs do not allege, for example, that their harm was caused by USAT’s failure to investigate.

    Plaintiffs’ allegations in the TAC are thus best viewed as allegations of misfeasance. Because



                                                      20
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 21 of 24




    Plaintiffs allege misfeasance, there is no need to delve into a special relationship analysis since it

    applies only to nonfeasance cases.

            B.      Assumption of Duty

            The crux of the dispute over the duty element of Plaintiffs’ claims concerns whether USAT

    assumed a duty. Plaintiffs contend that the TAC contains sufficient allegations to find that USAT

    undertook actions which caused it to assume a duty in relation to Plaintiffs. Resp. at 7–8. USAT

    asks this Court to dismiss the TAC with respect to all negligence claims because Plaintiffs cannot

    establish USAT assumed any lawful duty.

            Under Colorado law, “a party may assume duties of care by voluntarily undertaking to

    render a service, and negligent performance of that assumed duty may impose liability.” E.

    Meadows Co. v. Greeley Irrigation Co., 66 P.3d 214, 218 (Colo. App. 2003). “Under the ‘assumed

    duty’ or ‘good samaritan’ doctrine . . . the question of whether [a defendant] assumed duties to the

    [plaintiff] . . . is obviously not a purely legal question [and] . . . . becomes a mixed question of law

    and fact.” Jefferson Cty. Sch. Dist. R-1 v. Justus, 725 P.2d 767, 771 (Colo. 1986). Any argument

    that a defendant has assumed a duty “must be predicated on two factual findings.” Id. First, “[a]

    plaintiff must . . . show that the defendant, either through its affirmative acts or through a promise

    to act, undertook to render a service that was reasonably calculated to prevent the type of harm

    that befell the plaintiff.” Id. “Second, a plaintiff must also show either that he relied on the

    defendant to perform the service or that the defendant’s understanding increased plaintiff’s risk.”

    Id.

            “[T]he scope of any assumed duty . . . must be limited to the performance with due care of

    that service undertaken, because the [defendants'] liability under a voluntarily assumed duty can

    obviously be no broader than the undertaking actually assumed.” P.W. v. Children’s Hosp. Colo.,



                                                      21
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 22 of 24




    364 P.3d 891, 897 (Colo. 2016) (quoting Justus, 725 P.2d at 772 n.5). In P.W., the question

    presented was whether a hospital assumed an affirmative duty of care to a patient when the hospital

    admitted the patient to an inpatient psychiatric unit as a result of the patient’s suicidal impulses.

    The type of harm that the hospital tried to prevent was the patient harming himself. The Colorado

    Supreme Court held that when a hospital admits someone who the hospital knows is suicidal and

    admits that person for the purpose of preventing self-harm, “the hospital assumes a duty to use

    reasonable care in preventing the patient from engaging in such behavior.” Id. at 898. In other

    words, the hospital assumed a duty to act because it “undertook to render a service . . . reasonably

    calculated to prevent the type of harm that befell the plaintiff” and the plaintiff relied on the

    hospital’s service. Justus, 725 P.2d at 771.

           In this case, USAT argues that Plaintiffs have failed to plausibly plead “that USAT’s

    investigation was reasonably calculated to prevent the type of harm that allegedly ‘befell’ them.”

    Mot. at 5. Plaintiffs, in nearly identical paragraphs in the TAC, allege that “[t]hrough USAT’s

    promises to act, and through its representations about its actions, USAT purported to render a

    service that was reasonably calculated to prevent the very type of harm that [Plaintiffs have] now

    endured: physical injury, physical trauma, complex emotional distress, and mental anguish.” TAC

    at ⁋⁋ 695, 753, 811, 870. Thus, in each state law claim, Plaintiffs allege that the harms that befell

    them were physical injury, physical trauma, complex emotional distress, and mental anguish.

    Therefore, the proper question is whether USAT rendered a service “reasonably calculated to

    prevent” that type of harm. The answer is no.

           Plaintiffs allege that the affirmative act by USAT to create a legal duty is the investigation

    conducted by USAT into the alleged sexual abuse by the Lopez brothers. Through its alleged

    “sham” investigation, USAT dragged Plaintiffs into interviews and other scenarios where



                                                     22
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 23 of 24




    Plaintiffs were subjected to secondary traumatization from having to relive their alleged abuse. In

    fact, as Plaintiffs allege, Plaintiffs were led to believe that “USAT was undertaking a good faith

    investigation to determine if its current members, Jean and Steven Lopez and other USAT

    members, posed an unreasonable risk of harm to other current USAT-member athletes, including

    minor athletes.” TAC at ⁋⁋ 663, 721, 779, 838. In other words, USAT’s purpose in conducting

    its investigation was to “investigate allegations of prior abuse by one or more USAT members.”

    TAC at ⁋⁋ 670, 728, 786, 845.

           The purpose of USAT’s investigation, then, was not to prevent secondary traumatization

    to former victims of sexual abuse. Instead, taking Plaintiffs’ allegations as true, the purpose of the

    investigation was to assess the threat of the Lopez brothers to current USAT members. Unlike in

    P.W., the service at issue is not meant to prevent the alleged harm. In P.W., the patient engaged

    in self-destructive harm which the hospital sought to prevent through admitting the patient to the

    hospital’s inpatient psychiatric ward. There, the service rendered (admission to the psychiatric

    ward) was directly calculated to prevent the type of harm at issue (self-harm). Here, the service

    rendered (the investigation) was not directly or reasonably calculated to prevent the type of harm

    that befell Plaintiffs (secondary traumatization and physical harm). There are no allegations in the

    TAC reflecting that the purpose of USAT’s investigation was to prevent sexual abuse survivors

    from suffering secondary traumatization. In fact, the TAC contains no allegations that the

    investigation was meant to protect former USAT members at all; rather, the TAC includes

    allegations that the investigation was meant to assess the risk to current USAT members.

           Certainly, if taken as true, the allegations of USAT’s investigation suggest that the effect

    of the investigation was harm to Plaintiffs through secondary traumatization. Yet, that is not the

    standard for establishing duty for an assumption of duty inquiry under Colorado law. For this



                                                     23
Case 1:18-cv-00981-CMA-MEH Document 318 Filed 05/29/20 USDC Colorado Page 24 of 24




    Court to hold that USAT assumed a duty, Plaintiffs need to show that the service rendered by

    USAT was reasonably calculated to prevent the type of harm that befell Plaintiffs. Plaintiffs have

    not done that here. Thus, because the TAC fails the first prong of the Justus inquiry, I find that

    USAT assumed no duty in relation to Plaintiffs.

           C.      Public Policy

           The Court recognizes that the parties have also made opposing arguments regarding policy

    considerations in determining whether USAT assumed a legal duty. Mot. at 7; Resp. at 9. Because

    I find as a matter of law that USAT assumed no duty under Colorado law, I do not reach the merits

    of the parties’ public policy arguments.

           Therefore, I recommend that the Motion with respect to Claims 9, 10, 11, and 12 be

    granted for failure to establish a legal duty.

                                               CONCLUSION

           I respectfully RECOMMEND that Judge Arguello GRANT IN PART and DENY IN

    PART Defendant USAT’s Motions to Dismiss [filed February 21, 2020; ECF 294] as follows:

    dismiss Claim 9; Claim 10; Claim 11; and Claim 12, and permit (in addition to Claims 1, 4, 6, and

    7) Claim 2; Claim 3; Claim 5; and Claim 8 to proceed.

           Respectfully submitted this 29th day of May, 2020, at Denver, Colorado.

                                                          BY THE COURT:




                                                          Michael E. Hegarty
                                                          United States Magistrate Judge




                                                     24
